COBB, J.
Petitioner, Corey Jordan, filed a Rule 3.850 motion in the trial court, along with an emergency motion to compel and preserve exculpatory testimony. When the trial court failed to rule on the motions, petitioner filed a petition for writ of mandamus in this court. In response to our rule to show cause, the state has provided a copy of the trial court’s order directing the state to file a response to the Rule 3.850 motion. However, the order does not rule on petitioner’s emergency motion to compel and preserve exculpatory evidence.
In his motion, petitioner alleges that a witness who could provide exculpatory evidence has been ordered deported and that it is necessary to preserve the witness’ testimony before his deportation. We grant the petition for writ of mandamus and direct the trial court to rule forthwith on petitioner’s emergency motion.
PETITION GRANTED.
THOMPSON, C.J. and PLEUS, J., concur.